         Case 3:19-cv-00104-MO               Document 2          Filed 01/22/19          Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON

                                              PORTLAND DIVISION
KEVIN NESBIT (Pro se)                                                     Case No.    17 ·. \ q ~ oJ -- IO'{ - MD
                                     Plaintiff,

                                                                                     COMPLAINT

      V.                                                                             Professional Misconduct
KAY ERICKSON        DBA
OREGON EMPLOYMENT DEPT                                                             Not Subject to Mandatory
COLLECTIONS UNIT, IVESTIGATIONS
UNIT                                                                               Arbitration
                                                                                   Claim over $10,000.00
                                     Defendant,


         On or about November 15 rn 2018 The plaintiff submitted a request to have the Oregon

Employment Department Investigations unit to look into a case that the named above Plaintiffs ID was

stolen and used to fraudulently open an unemployment claim under the named above Plaintiffs name.

The named above Defendant and all of them received a letter of incarceration proving the Plaintiff

could not have filed the unemployment claim and could not have received the money. The named above

Plaintiffs ID was stolen. The named above Defendants and all of them have lied about evidence and

disregarded the evidence. It is unprofessional to say the named above Defendants and all of them did a full

and thorough investigation to hold the Plaintiff responsible for actions out of his control and without his

knowledge. The named above Defendants and all of them are now illegally garnishing the wages of the

Plaintiff. There has been several acts of fraud committed by the named Defendants and all of them against

the plaintiff. The Plaintiff has suffered economic damages in the amount of$8,424.80 and non economic

general damages, including but not limited to Professional misconduct ,deliberate infliction of emotional

distress in the sum of $2,554,240.84 agreed upon by the named above Defendants

         WHEREFOR, Plaintiff prays for relief for damages in the amount of$2,554,240.84

For such other relief as this court deems just and equitable.

                                                                                     January    (if , 2019
                                                                                     ~ Al-&;q
                                                                                     Kevin Nesbit (Prose)
Page 1                               COMPLAINT
